Citation Nr: 1109479	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-09 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for arthritis of the cervical spine (hereinafter cervical spine disability), claimed as secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to September 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The case has since been transferred to the Indianapolis, Indiana RO.

The Board notes the Veteran was scheduled for a Board hearing in August 2010, however the Veteran did not show up for this hearing.  As the Veteran has not offered a statement of good cause as to why he missed the hearing, the Board will proceed as if the hearing request had been withdrawn.  38 C.F.R. § 20.702(d) (2010).


FINDING OF FACT

Neck problems were not manifested in active service; any current cervical spine disability is not otherwise etiologically related to the Veteran's active service nor was it caused or chronically worsened by the Veteran's service-connected right knee disability.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated by active duty service nor was it proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in June 2008.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
When the Veteran's claim was originally reviewed and denied in August 2008, the RO did not consider the matter of secondary service connection.  The Veteran had not raised this theory, nor did the record raise this matter.  It is clear from the November 2008 notice of disagreement that the Veteran is now pursuing a claim of service connection for a cervical spine disability as secondary to his service-connected right knee disability.  Nevertheless, the Court of Appeals for Veteran Claims (Court) recognized that a claim based on a new theory of entitlement is not a new claim, but constitutes an application to reopen the previously denied claim.  Ashford v. Brown, 10 Vet. App. 120 (1997).  The Board notes the Veteran was not provided with adequate notice on establishing a claim of secondary service connection prior to the August 2008 rating decision.

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the August 2008 rating decision, the Board finds that after the Veteran alleged his claim was for secondary service connection, a February 2008 statement of the case readjudicated the claim and 'cured' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letter failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 338 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

A VA examination was not provided in conjunction with the Veteran's claim for a cervical spine disability, and, as discussed below, the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  In the present case, there is no competent evidence of record to support a finding that the Veteran's cervical spine disability is related to service.  The Veteran has provided his own lay statements that his cervical spine disability is related to service, however as he is not competent to provide evidence of a diagnosis or etiology of a condition, the record is silent for a nexus between the Veteran's current disabilities and his active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  The Veteran has not satisfied all the elements of McLendon; therefore, VA is not required to provide him with a VA examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, for secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  

Service connection may also be granted for a chronic disease, including arthritis, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

The Veteran is alleging that his cervical spine disability is the result of an altered gait which was caused by his service-connected right knee disability.  For this reason, the Veteran believes his claim of service connection should be granted.

The Veteran's claim will be considered on a direct, secondary, and presumptive basis to accord him every possible consideration.  For the reasons that follow, the Board concludes that service connection is not warranted.

With regards to direct service connection, service treatment records are absent complaints, findings or diagnoses of any neck problems.  At the Veteran's separation examination in May 1976 the examiner only noted a defect with the Veteran's right knee.  There are no notations of any neck problems.  Also, in reviewing the Veteran's service treatment records, although he was treated multiple times for his right knee disability, there is no reference to neck problems, including pain.  In short, the records are devoid of any complaints, diagnoses, or treatment consistent with a cervical spine disability.  The lack of findings of record weighs against the Veteran's assertion that he suffered from this disability in-service.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.

The Veteran filed a claim of service connection for a right knee disability in September 1976, but he did not report having any neck problems at that time.  

The Veteran's first post-service evidence of complaints of a cervical spine disability comes from a VA treatment record in October 2000.  The length of time between separation from service and evidence of a cervical spine disability 24 years later weighs against a showing of continuity of symptomatology.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

As noted above, the Veteran was seen in October 2000 with complaints of neck pain.  The Veteran reported that for the past 7 years he had been suffering from neck pain which was associated with headaches.  The Veteran was diagnosed with tension headaches and given a prescription for ibuprofen.  There is no evidence that the Veteran's cervical spine disability, or tension headaches, were in any way related to his active service.  See October 2000 VA treatment record.

In an October 2005 VA treatment record, the Veteran complained of lower neck pain which he described as a burning, stiff feeling across is shoulders.  He reported that he rarely had tingling of his right hand, face, and leg.  The examiner determined the Veteran's neck pain seemed to be more muscular in nature so he was prescribed nonsteroidal anti-inflammatory drugs and muscle relaxants.  The examiner noted a December 2001 x-ray which showed C5-C6 disc degeneration.  The examiner also noted the Veteran was at risk of further degenerative joint disease.  A November 2005 VA treatment record showed there was no evidence of radiculopathy in the Veteran's upper right extremities.  The examiner did not link the Veteran's cervical spine disability to service and the Veteran did not report that he had been suffering from a cervical spine disability since service.

An August 15, 2006 VA treatment record reported that the Veteran complained he had chronic neck pain for the past 8-10 months.  He reported that he began having neck pain after he started using a new exercise machine.  The Veteran also reported occasional numbness sensations in his right hand, but in the prior 3-4 months he had noticed these sensations go away.  The Veteran also reported that he suffered from headaches, but he associated them with his vision problems and not with his neck pain.

An August 28, 2006 VA treatment record reported that the Veteran had been referred to physical therapy for his neck pain.  The Veteran reported that he was using an abdominal exercise device 4 months earlier and had injured his neck.  After reviewing the October 2005 x-ray report, the examiner noted advanced degenerative disc disease at C5-C6, with bilateral severe foraminal encroachment.  There is no reference in either of the August 2006 VA treatment records that the Veteran's cervical spine disability was related to the Veteran's active duty.

In sum, the Board finds that there is no evidence of a cervical spine disability during active service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current cervical spine disability and active service.  The Board finds that the preponderance of the evidence is against the Veteran's claim.  The lack of competent evidence linking the Veteran's disability to service, the failure to mention a cervical spine disability in a service connection claim filed a few days prior to separation from service, and the length of time between the Veteran's separation from active service and first complaints of a cervical spine disability weigh against his claim. 

There is also no evidence of record to indicate the Veteran complained of, sought treatment for, or was diagnosed with arthritis of the cervical spine within one year of service.  As such, this does not warrant the presumption of service connection as its onset was beyond the presumptive period.  38 C.F.R. §§ 3.307, 3.309(a).

With respect to secondary service connection, the Veteran contends that his current cervical spine disability was proximately caused by his service-connected right knee disability.  Alternatively, he argues that his cervical spine disability was aggravated by his service-connected right knee disability.

The Board notes that the when the Veteran initially complained of a cervical spine disability he variously attributed it to his headaches and to an injury from an abdominal exercise machine.  He did not suggest that his neck problems were in any way related to his service-connected right knee disability.

In a June 2008 statement, the Veteran reported that he had felt burning in his neck and discovered that he suffered from arthritis.  The Veteran stated he was told that arthritis can move to other parts of the body and he believed it began with his right knee disability.  Furthermore, in his November 2008 Notice of Disagreement, the Veteran stated he believed he favored his right knee, which lead to an altered gait and his current cervical spine disability.  After reviewing the Veteran's treatment records, the Board notes that there is no medical evidence or opinion supporting a connection between his service-connected right knee disability and his cervical spine disability.  

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  However, in this case, the Veteran's contentions are outweighed by the lack of medical evidence of record showing a relationship between the Veteran's cervical spine and right knee disability, as well as evidence showing no treatment until decades after service.  See Maxson, supra; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

In sum, a preponderance of the competent probative evidence of record weighs against the Veteran's assertion that his service-connected right knee disability is the proximate cause of, or has aggravated, his current cervical spine disability.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claims of service connection for a cervical spine disability on a direct, presumptive, and secondary basis and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).



ORDER

Entitlement to service connection for arthritis of the cervical spine and neck is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


